 


110 HRES 400 EH: Expressing the sympathy of the House of Representatives to the citizens of Greensburg, Kansas, over the devastating tornado of May 4, 2007.
U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 400 
In the House of Representatives, U. S.,

May 22, 2007
 
RESOLUTION 
Expressing the sympathy of the House of Representatives to the citizens of Greensburg, Kansas, over the devastating tornado of May 4, 2007. 
 
 
Whereas on the evening of Friday, May 4, 2007, a tornado struck the community of Greensburg, Kansas; 
Whereas this tornado was classified as an EF–5, the strongest possible type, with winds estimated at 205 miles per hour; 
Whereas 9 lives were lost; 
Whereas approximately 95 percent of Greensburg was destroyed, causing over 1,500 residents to be displaced from their homes; and 
Whereas the strength, courage, and determination of the citizens of Greensburg, Kansas, have been evident following the tornado: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its deepest sympathies to the citizens of Greensburg, Kansas, over the devastation caused by the powerful tornado that struck the community on May 4, 2007; and 
(2)expresses its support as the citizens of Greensburg continue their efforts to rebuild their community and their lives. 
 
Lorraine C. Miller,Clerk.
